
	
		II
		112th CONGRESS
		1st Session
		S. 1872
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Casey (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the tax treatment of ABLE accounts established under State programs for the
		  care of family members with disabilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Achieving a Better Life Experience Act
			 of 2011 or the ABLE Act of 2011.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To encourage and
			 assist individuals and families in saving private funds for the purpose of
			 supporting individuals with disabilities to maintain health, independence, and
			 quality of life.
			(2)To provide secure
			 funding for disability-related expenses on behalf of designated beneficiaries
			 with disabilities that will supplement, but not supplant, benefits provided
			 through private insurance, the Medicaid program under title XIX of the Social
			 Security Act, the supplemental security income program under title XVI of such
			 Act, the beneficiary’s employment, and other sources.
			3.ABLE
			 Accounts
			(a)Establishment
				(1)In
			 generalSection 529 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (f) as subsection (g) and by inserting
			 after subsection (e) the following new subsection:
					
						(f)ABLE
				Accounts
							(1)General
				rulesFor purposes of any other provision of law with respect to
				a qualified ABLE program and an ABLE account, except as otherwise provided in
				this subsection—
								(A)a qualified ABLE
				program and an ABLE account shall be treated in the same manner as a qualified
				tuition program and an account described in subsection (b)(1)(A)(ii),
				respectively, are treated, and
								(B)qualified
				disability expenses with respect to a program or account described in
				subparagraph (A) shall be treated in the same manner as qualified higher
				education expenses are treated.
								(2)Qualified ABLE
				programFor purposes of this subsection, the term qualified
				ABLE program means a program established and maintained by a State or
				agency or instrumentality thereof—
								(A)under which a
				person may make contributions to an ABLE account which is established for the
				purpose of meeting the qualified disability expenses of the designated
				beneficiary of the account,
								(B)which meets the
				requirements of the preceding subsections of this section (as modified by this
				subsection), determined by substituting—
									(i)qualified
				ABLE program for qualified tuition program, and
									(ii)ABLE
				account for account, and
									(C)which meets the other requirements of this
				subsection.
								(3)Qualified
				disability expensesFor
				purposes of this subsection—
								(A)In
				generalThe term
				qualified disability expenses means any expenses which are made
				for the benefit of an individual with a disability who is a designated
				beneficiary.
								(B)Expenses
				includedThe following expenses shall be qualified disability
				expenses if such expenses are made for the benefit of an individual with a
				disability who is a designated beneficiary and are related to such
				disability:
									(i)EducationExpenses
				for education, including tuition for preschool thru post-secondary education,
				books, supplies, and educational materials related to such education, tutors,
				and special education services.
									(ii)HousingExpenses
				for a primary residence, including rent, purchase of a primary residence or an
				interest in a primary residence, mortgage payments, real property taxes, and
				utility charges.
									(iii)TransportationExpenses
				for transportation, including the use of mass transit, the purchase or
				modification of vehicles, and moving expenses.
									(iv)Employment
				supportExpenses related to obtaining and maintaining employment,
				including job-related training, assistive technology, and personal assistance
				supports.
									(v)Health,
				prevention, and wellnessExpenses for health and wellness, including
				premiums for health insurance, mental health, medical, vision, and dental
				expenses, habilitation and rehabilitation services, durable medical equipment,
				therapy, respite care, long term services and supports, nutritional management,
				communication services and devices, adaptive equipment, assistive technology,
				and personal assistance.
									(vi)Miscellaneous
				expensesFinancial management
				and administrative services; legal fees; expenses for oversight; monitoring;
				home improvements, and modifications, maintenance and repairs, at primary
				residence; or funeral and burial expenses.
									(vii)Assistive
				technology and personal support servicesExpenses for assistive
				technology and personal support with respect to any item described in clauses
				(i) through (vi).
									(viii)Other
				approved expensesAny other expenses which are approved by the
				Secretary under regulations and consistent with the purposes of this
				section.
									(C)Individual with
				a disability
									(i)In
				generalExcept as provided in
				clause (ii), an individual is an individual with a disability for a year if the
				individual (regardless of age)—
										(I)has a medically
				determinable physical or mental impairment, which results in marked and severe
				functional limitations, and which can be expected to result in death or which
				has lasted or can be expected to last for a continuous period of not less than
				12 month, or
										(II)is blind.
										(ii)Disability
				certification requiredAn
				individual shall not be treated as an individual with a disability for a year
				unless the individual—
										(I)is receiving (or,
				for purposes of title XIX of the Social Security Act, is deemed to be, or
				treated as, receiving) benefits under the supplemental security income program
				under title XVI of such Act, or whose benefits under such program are suspended
				other than by reason of misconduct,
										(II)is receiving
				disability benefits under title II of such Act, or
										(III)files a
				disability certification with the Secretary for such year.
										(iii)Disability
				certification definedThe
				term disability certification means, with respect to an
				individual, a certification to the satisfaction of the Secretary by the
				designated beneficiary or the parent or guardian of the designated beneficiary
				that—
										(I)the individual
				meets the criteria described in clause (i), and
										(II)includes a copy
				of the designated beneficiary’s diagnosis, signed by a physician meeting the
				criteria of section 1861(r)(1) of the Social Security Act.
										(iv)Restriction on
				use of certificationNo
				inference may be drawn from a disability certification for purposes of
				establishing eligibility for benefits under title II or XVI of the Social
				Security Act.
									(4)Rollovers from
				ABLE accountsThe limits on
				contributions pursuant to subsection (b)(6) shall not apply to any amount paid
				or distributed from an ABLE account to the extent that the amount received is
				paid, not later than the 60th day after the date of such payment or
				distribution, into—
								(A)another ABLE account for the benefit
				of—
									(i)the same
				beneficiary, or
									(ii)an individual
				who—
										(I)is the spouse of
				such individual with a disability, or bears a relationship to such individual
				with a disability which is described in section 152(d)(2), and
										(II)is also an
				individual with a disability,
										(B)any trust which is
				described in subparagraph (A) or (C) of section 1917(d)(4) of the Social
				Security Act and which is for the benefit of an individual described in clause
				(i) or (ii) of subparagraph (A), or
								(C)a qualified tuition program—
									(i)for the benefit of
				the designated beneficiary, or
									(ii)to the credit of
				another designated beneficiary under a qualified tuition program who is a
				member of the family of the designated beneficiary with respect to which the
				distribution was made.
									The
				preceding sentence shall not apply to any payment or distribution if it applied
				to any prior payment or distribution during the 12-month period ending on the
				date of the payment or distribution.(5)Transfer to
				StateSubject to any
				outstanding payments due for qualified disability expenses, in the case that
				the designated beneficiary dies or ceases to be an individual with a
				disability, all amounts remaining in the qualified ABLE account not in excess
				of the amount equal to the total medical assistance paid for the designated
				beneficiary after the establishment of the account, net of any premiums paid
				from the account or paid by or on behalf of the beneficiary to a Medicaid
				Buy-In program, under any State Medicaid plan established under title XIX of
				the Social Security Act shall be distributed to such State upon filing of a
				claim for payment by such State. For purposes of this paragraph, the State
				shall be a creditor of an ABLE account and not a beneficiary. Subsection (c)(3)
				shall not apply to a distribution under the preceding sentence.
							(6)RegulationsNot
				later than 6 months after the date of the enactment of this section, the
				Secretary may prescribe such regulations or other guidance as the Secretary
				determines necessary or appropriate to carry out the purposes of this section,
				including regulations to prevent fraud and abuse with respect to amounts
				claimed as qualified disability
				expenses.
							.
				(2)Conforming
			 amendmentParagraph (2) of section 6693(a) of the Internal
			 Revenue Code of 1986 such Code is amended by striking and at the
			 end of subparagraph (D), by striking the period at the end of subparagraph (E)
			 and inserting and, and by inserting after subparagraph (E) the
			 following new subparagraph:
					
						(F)section 529(d) by reason of 529(f)
				(relating to ABLE
				accounts).
						.
				(b)Annual
			 reports
				(1)In
			 generalThe Secretary of the
			 Treasury shall report annually to Congress on the usage of ABLE accounts under
			 section 529(f) of the Internal Revenue Code of 1986.
				(2)Contents of
			 reportAny report under paragraph (1) shall include—
					(A)the number of people with an ABLE
			 account,
					(B)the total amount
			 of contributions to such accounts,
					(C)the total amount
			 and nature of distributions from such accounts,
					(D)issues relating to
			 the abuse of such accounts, if any, and
					(E)the amounts repaid
			 from such accounts to State Medicaid programs established under title XIX of
			 the Social Security Act.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Treatment of ABLE
			 accounts under certain Federal programs
			(a)Account funds
			 disregarded for purposes of certain other means-Tested Federal
			 programsNotwithstanding any
			 other provision of Federal law that requires consideration of 1 or more
			 financial circumstances of an individual, for the purpose of determining
			 eligibility to receive, or the amount of, any assistance or benefit authorized
			 by such provision to be provided to or for the benefit of such individual, any
			 amount (including earnings thereon) in any ABLE account (as defined in section
			 529(f) of the Internal Revenue Code of 1986) of such individual, and any
			 distribution for qualified disability expenses (as defined in paragraph (3) of
			 such section) shall be disregarded for such purpose with respect to any period
			 during which such individual maintains, makes contributions to, or receives
			 distributions from such ABLE account, except that, in the case of the
			 supplemental security income program under title XVI of the Social Security
			 Act, a distribution for housing expenses (as defined in subparagraph (B)(ii) of
			 such paragraph) shall not be so disregarded, and in the case of such program,
			 only the 1st $100,000 of the amount (including such earnings) in such ABLE
			 account shall be so disregarded.
			(b)Suspension of
			 SSI benefits during periods of excessive account funds
				(1)In
			 generalThe benefits of an individual under the supplemental
			 security income program under title XVI of the Social Security Act shall not be
			 terminated, but shall be suspended, by reason of excess resources of the
			 individual attributable to an amount in the ABLE account (as defined in section
			 529(f) of the Internal Revenue Code of 1986) of the individual not disregarded
			 under subsection (a) of this section.
				(2)No impact on
			 Medicaid eligibilityAn individual who would be receiving payment
			 of such supplemental security income benefits but for the application of the
			 previous sentence shall be treated for purposes of title XIX of the Social
			 Security Act as if the individual continued to be receiving payment of such
			 benefits.
				
